DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 8/5/2021.
Claims 1-19 were directly and/or indirectly amended. No Claims were added and none were canceled.
Claims 1-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 

Response to Arguments
Applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Applicant argues a prima facie case of obviousness was not established.
Examiner disagrees. the Examiner supplied motivation to combine as a reason for obviousness, which is one of the recognized KSR rationales for prima facie obviousness. 
 KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)). A motivation to combine is not a “mere conclusory statement”.  It is prima facie factual 
Evidence in support of obviousness, well recognized as such by the US Supreme Court in KSR v Teleflex.  

Applicant argues the applied art fail to disclose the elements of claim 1, specifically Kesin disclose “ a user may query the segments” wherein the claim recites “without further user query”.
Examiner disagrees. Kesin disclose in addition to the cited portion in the rejection of claim 1, Col. 32, lines 58-65, wherein the with or without user input corresponds to the argued without further user query.
Applicant argues Kesin doesn’t have a process or method to form obtain “a subject term”.
Examiner disagrees. Kesin disclose in Fig. 1, Col. 6, lines 54-67 wherein the selected term such as California technology and employment are the subject terms obtained from a library since the terms as defined in Col. 5, lines 54-65, the concept may refer to word, group of words, which corresponds to the term and the process system corresponds to process.
Applicant argues the combination of Kesin in view of Redlich fail to disclose a plurality of comment words including at least one of the plurality of keywords in the keyword library, and one or more adjacent comment words from the comment corpus.
Examiner disagrees. As shown in Fig. 2, of the instant application the comment words is disclosed in Fig. 3, step 350A, 350B and as further described in Col. 8, lines 59-67, Fig. 6, wherein the matching words from the concept corresponds to the keyword library and the initial word corresponds to the comment word.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesin US Patent No. 9348920 filed June 22, 2015 and issued May 24, 2016 in view of Redlich et al. (Redlich hereinafter) US Patent Application Publication No. 20080154783 filed Dec. 21, 2006 and published June 26, 2008.

Regarding Claims1, 7, and 13, Kesin disclose a data processing method comprising: 
constructing a keyword library of an obtained comment corpus associated with a target object, the keyword library comprising a plurality of keywords (Fig. 1, Col. 4, lines 21-36, wherein the collection of data stored corresponds to constructing, and Col. 6, lines 61-67, Kesin);  
5extracting a plurality of partial comment corpora from the comment corpus, each partial comment corpus of the plurality of partial comment corpora comprising a plurality of comment words including at least one of the plurality of keywords in the keyword library (Col. 7, lines 12-25, wherein the name of author, title, and publication date corresponds to partial comment including a keyword in the library, like if you search by the title, date of name the user will extract the information sought as shown in Fig. 1, Kesin), and one or more adjacent comment words from the comment corpus (Col. 14, lines 13-21, Kesin); 
combining the plurality of partial comment corpora to produce a candidate corpus (Col. 7, lines 26-44, wherein matching a name with particular title corresponds to combining as further shown in Fig. 2, wherein the search is “America” and the strings attached as “Latin America” “North America” and so on, Kesin); 

in ainIn  In addition claim 7, recite;

And Claim 13, recite;
An electronic device comprising:  15a communication module configured to obtain a comment corpus associated with a target object; and a processor (Fig. 5, Col. 8, lines 21-39, Kesin).
Regarding Claims 2, and 8, Kesin in view of Redlich disclose a method wherein extracting the plurality of partial comment corpora from the obtained comment corpus comprises:  
15scanning the comment corpus (Col. 8, lines 4958, wherein the method of analyzing data corresponds to scanning which further described in Col. 9, lines 8-25, Kesin); and 
extracting a first keyword of the plurality of keywords wherein a distance between each 
of the adjacent words and the first keyword is within a predetermined threshold distance (Col. 19, lines 8-39, wherein the higher cap corresponds to threshold distance, Kesin).
Regarding Claims 3, and 9, Kesin in view of Redlich disclose a method w w w
  wherherein the predetermined threshold distance is greater than a character length of the first keyword  Col. 19, lines 12-18, wherein the number of words or characters gap corresponds to character length, and Col. 19, lines 20-39, wherein the calculation of distance to determine the higher corresponds to threshold, Kesin).  
Regarding Claims 4, 10, and 17, Kesin in view of Redlich disclose a method wherein constructing the keyword library of the obtained comment corpus associated with the target object comprises:  3100223.0193.OOUS Client Ref.: 15740 

performing an unrelated word filtering on the obtained candidate keywords to produce the keyword library of the obtained comment corpus, (Col. 6, lines 35-46, and Col. 7, lines 58-67 and Fig. 3, Kesin) wherein the unrelated words is from a pool if indefinite word types including pronouns and conjunctions (Para. 0075, Redlich).
Regarding Claims 5, 11, and 18, Kesin in view of Redlich disclose a method further comprising: 
supplementing the keyword library with a plurality of keywords associated with the target object (Col. 7, lines 34-44, wherein presenting individual matching keyword corresponds to supplementing, Kesin).
Regarding Claims 6, 12, and 19, Kesin in view of Redlich disclose a method 106, wherein obtaining the plurality of candidate keywords in the obtained comment corpus associated with the target object comprises:
performing a word segmentation on the obtained comment corpus associated with the target object (Col. 20, lines 49-57, Kesin); 
calculating an Inverse Document Frequency (IDF) value of each word after the word 15segmentation by using a Term Frequency-Inverse Document Frequency (TF-IDF) algorithm; and selecting words with IDF value greater than a threshold as the candidate keywords (Col. 21, lines 1-32, Kesin).  
Regarding Claim 14, Kesin in view of Redlich disclose an electronic device further comprising: 

Regarding Claim 15, Kesin in view of Redlich disclose an electronic device wherein the processor is further configured to: 
scan the comment corpus (Col. 8, lines 4958, wherein the method of analyzing data corresponds to scanning which further described in Col. 9, lines 8-25, Kesin); 
extract the first keyword and one or more adjacent words in a currently scanned 10comment corpus in the keyword library (Col. 7, lines 12-25, wherein the name of author, title, and publication date corresponds to partial comment including a keyword in the library, like if you search by the title, date of name the user will extract the information sought as shown in Fig. 1, Kesin); and 
combine the extracted comment corpora corresponding to the first keyword into the candidate corpus, wherein a distance between each of the adjacent words and the first keyword is within a predetermined distance (Col. 19, lines 12-18, wherein the number of words or characters gap corresponds to character length, and Col. 19, lines 20-39, wherein the calculation of distance to determine the higher corresponds to threshold, Kesin).
Regarding Claim 16, Kesin in view of Redlich disclose an 15electronic device wherein the processor is further configured to: 
extract the partial comment corpora including the first keyword from the currently scanned comment corpus by using a window having a predetermined length, wherein the length of the window is greater than a character length of the first keyword (Col. 19, lines 12-18, wherein the number of words or characters gap corresponds to character length, and Col. 19, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winstanley 20170103110 related to optionalization and fuzzy search on online social network.
Chittar et al. 20110314031 related to product category optimization for image similarity searching if image-based listing in a network-based publication system.
Shapira et al. 20150227588 related to rule-based generation of search results.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 19, 2021